 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
January 2003, between COLLECTORS UNIVERSE, INC., a Delaware Corporation (the
“Company” or “CUI”), and MICHAEL HAYNES (Executive”), with reference to the
following:
 
Company desires to employ Executive as its Chief Executive Officer and Executive
desires to accept such employment, on the terms and conditions set forth
hereinafter in this Agreement.
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged by each of the parties, it is agreed as
follows:
 

 
1.
 
Employment as Chief Executive Officer.

 
1.1    Employment as Chief Executive Officer.    CUI hereby employs Executive as
its Chief Executive Officer (the “CEO”), and Executive hereby accepts such
employment and agrees to serve in that position, on a full time basis, in
accordance with the terms and subject to the conditions contained in this
Agreement. Executive shall perform his duties and responsibilities as the
Company’s CEO fully, faithfully and in a diligent and timely manner throughout
the term of his employment with the Company and in his capacity as CEO shall
report directly to the Company’s Board of Directors (the “Board of Directors”).
 
1.2    CEO Responsibilities.    As CUI’s CEO, Executive shall be responsible for
(i) the formulation of the strategic and business plans and initiatives for the
Company and its subsidiaries and upon their approval by the Board of Directors,
their implementation, (ii) management of the day to day operations of the
Company and its subsidiaries, including supervision of the senior management
personnel of the Company and its subsidiaries, (iii) the financial performance
and financial condition of the Company and its subsidiaries, and (iv) the
accuracy and completeness of the Company’s financial and public reporting,
including the reports filed with the Securities and Exchange Commission, all
under the oversight of the Company’s Board of Directors. Subject to the
authority of the Board of Directors to alter from time to time the reporting
responsibilities of management personnel within the Company, the president of
each of CUI’s subsidiaries and operating divisions shall report to Executive
and, while those subsidiaries and divisions shall remain relatively independent,
Executive shall have the responsibility and authority to take the actions
necessary to cause each subsidiary and division to be operated in a unified and
efficient manner consistent with CUI’s business objectives as delineated from
time to time by the Board of Directors. As CEO, Executive shall have the
authority to hire and terminate personnel consistent with the above
responsibilities and the operating budgets approved by the Board of Directors;
provided, however, that the hiring or termination of employment, and the
extension of the term or any material changes in the terms or conditions of
employment or compensation, of any individual holding a position with the
Company of Vice President or above or holding an equivalent position with a
subsidiary of the Company and the retention and termination of outside
consultants to the Company, shall require the prior approval of the Board of
Directors.
 
1.3    No Conflicting Duties.    Executive hereby represents and warrants that,
except as set forth in Exhibit A hereto, he is under no contractual or other
commitments (written or oral) that are inconsistent with his obligations set
forth in this Agreement or which would interfere with the performance of his
duties hereunder, including, but not limited to, any employment, services or
consulting agreements or commitments or any non-competition, trade secret or
confidentiality or similar agreements. Without limiting the generality of the
foregoing, Executive represents that none of the information that he needs or
will use in performing his duties as CEO of the Company belongs to any other
person or entity and that neither his possession nor use of any such information
will violate the rights of others.
 
2.        Rights to Discoveries, Intellectual Property, etc.    Concurrently
herewith, Executive shall enter into and deliver to CUI an Employee
Confidentiality Agreement in the form attached hereto as Exhibit B.



--------------------------------------------------------------------------------

 
3.    Compensation.    Executive’s compensation for all services rendered to CUI
or to any Affiliate of CUI (as hereinafter defined in this Agreement) shall be
as follows:
 
3.1    Base Annual Salary.    A base salary of $250,000 per year.
 
3.2    Bonus Compensation.    Executive also shall be eligible to receive bonus
or incentive compensation under any bonus or incentive compensation plan that
may be adopted in the future by the Board of Directors or any Compensation
Committee thereof for its executive officers and Executive may, in the sole and
absolute discretion of the Board of Directors or any Compensation Committee
thereof, be awarded discretionary bonuses during the term of this Agreement.
 
3.3    Employee Benefits.    Health insurance coverage under CUI’s group plan,
on the same terms and conditions as other CUI employees and participation in all
other employee benefit plans and programs in which the other executive officers
or all full time employees are generally entitled to participate.
 
3.4    Vacation.    Executive shall be entitled to paid vacation in accordance
with the Company’s vacation policies.
 
3.5    Reimbursement of Expenses.    Executive shall be entitled to be
reimbursed promptly for his reasonable out-of-pocket expenses incurred in the
performance of his duties for the Company, in accordance with and subject to the
Company’s expense reimbursement policies as in effect from time to time.
 
3.6    Taxes and Withholdings.    All compensation and benefits payable to
Executive under this Agreement, including amounts payable to him pursuant to
Section 5 below, shall be paid net of any employment taxes or withholding
required pursuant to applicable law or under any employee benefit plans or
programs in which Executive or his dependents participate.
 
4.    Grant of Options.    Effective as of the first business day following the
date hereof, Executive shall be granted options to purchase a total of 75,000
shares of the Company’s Common Stock (the “Options”) under and pursuant to the
Company’s 1999 Incentive Stock Plan (the “Plan”). The grant of the Options shall
be evidenced, and the rights and obligations of Executive with respect thereto
shall be governed, by an Option Agreement substantially in the form of Exhibit C
hereto and not by this Agreement.
 
5.    Term and Termination.
 
5.1    Term.    The term of Executive’s employment under this Agreement shall be
one (1) year commencing on the date of this Agreement, unless Executive’s
employment is sooner terminated pursuant to provisions hereinafter set forth in
this Section 5 or is extended by mutual agreement of the parties.
 
5.2    Termination Without Cause.    The Company shall be entitled at any time
to terminate Executive’s employment without Cause (as defined below), effective
on fifteen (15) days prior written notice to Executive. Executive’s employment
with the Company also shall terminate in the event and on the occurrence of his
disability (as hereinafter defined) or his death. In the event of any such
termination of Executive’s employment pursuant to this Section 5.2, the Company
shall (a) continue to pay Executive (or in the case of his death, his heirs) his
base salary, at the rate in effect on the date of such termination of
employment, and (b) continue medical insurance coverage for him (and for his
dependents if they also were covered at the time of such termination), on the
terms in effect at the time of such termination, for whichever of the following
periods is shorter: (i) a period of six (6) months from the effective date of
such termination of employment, or (ii) the then unexpired portion of the
original one (1) year term of this Agreement (the “Severance Period”); provided,
however, that if Executive becomes eligible to obtain medical insurance coverage
under a group medical insurance program from another employer (“Alternative
Health Insurance Coverage”) prior to the end of the Severance Period,
participation in the Company’s medical insurance program by Executive and his
dependents shall thereupon automatically terminate. Executive agrees to notify
the Company promptly of his becoming eligible for Alternative Health Insurance
Coverage.



2



--------------------------------------------------------------------------------

 
5.3    Termination For Cause.    CUI may terminate Executive’s employment for
Cause at any time effective on written notice to him. In the event of a
termination for Cause, the Company’s sole obligation and liability to Executive
shall be to pay Executive any unpaid salary, together with any unused vacation,
accrued to the effective date of such termination. For purposes of this
Agreement, “Cause” shall be defined as the occurrence of any of the following:
 
(a)    Executive’s conviction of an act that, under applicable law or government
regulations, constitutes a felony or a misdemeanor involving moral turpitude;
 
(b)    Executive’s commission of an act that subjects the Company, or any
Affiliate (as hereinafter defined) to any material civil liabilities or
penalties or any criminal penalties or fines or which, in the good faith
judgment of the Board of Directors, materially damages the Company’s reputation
or its competitive position within any of its markets;
 
(c)    Executive’s breach or violation of any of his covenants in his Employee
Confidentiality Agreement, or of any conflict of interest or ethics policies
from time to time adopted by the Board of Directors and made applicable
generally to the officers of CUI, which continues unremedied for a period of ten
(10) days of written notice thereof from CUI or which is not susceptible to
cure;
 
(d)    Executive’s breach or violation of any of his material covenants or
obligations in this Agreement which continues unremedied for a period of thirty
(30) days following written notice thereof from CUI or which is not susceptible
of cure;
 
(e)    Executive’s excessive absenteeism (other than for illness); or
 
(f)    Executive’s insubordination with respect to any lawful direction of the
Board of Directors.
 
5.4    Effect of Breach by CUI.    In the event that CUI commits a breach of any
of its material obligations under this Agreement and fails to cure such breach
within thirty (30) days of its receipt of a written notice from Executive
specifying the nature of such breach, Executive shall be entitled, as
Executive’s sole right and remedy therefor, to terminate his employment with the
Company effective on ten (10) days’ prior written notice to CUI and, in the
event he elects to exercise such right of termination, such termination of
employment by him shall be deemed to constitute and shall constitute a
termination of Executive’s employment by CUI without Cause pursuant to Section
5.2 hereof, entitling Executive to the post termination continuation of salary
and medical insurance benefits specified in that Section.
 
5.5    Exclusivity of Remedies.    In the event of any termination of
Executive’s employment by CUI or by Executive, and whether such termination is
or is not for Cause, then the respective rights and remedies and the respective
obligations of the parties hereto set forth in this Section 5 shall constitute
the sole and exclusive rights, remedies and obligations of the parties arising
out of or in connection with any termination of this Agreement and Executive’s
employment with CUI, and each party disclaims any other rights or remedies it or
he (as the case may be) would, but for the provisions of this Section 5, have
under this Agreement or under applicable law by reason of such termination of
employment or the acts or omissions that led to such termination of employment.
 
5.6    Effect of Termination of Employment on this Agreement.    Upon a
termination of Executive’s employment with CUI for any reason whatsoever, and
whether by CUI or Executive, this Agreement shall terminate and shall be of no
further force or effect; provided, however, that Section 2, this Section 5 and
Section 6 of this Agreement and Executive’s Employee Confidentiality Agreement
shall survive any such termination.
 
5.7    Disability.    For purposes of Section 5.2 the term “Disability” or
“disabled” shall mean Executive’s incapacity due to physical or mental illness
that causes the Executive to be absent from his duties with the Company on a
full-time basis for three (3) months. In the event that there is a dispute over
whether the Executive is disabled, then, such dispute shall be resolved by a
practicing physician, licensed as such and in good standing, in California that
is selected by the Company and the Executive or his counsel, to conduct a
physical or, in



3



--------------------------------------------------------------------------------

 
the case of an alleged mental disability a psychiatrist to conduct a
psychological, examination of the Executive and Executive agrees that he will
submit to such examination in the event of such a dispute. The determination of
such physician or psychiatrist (as the case may be) shall be binding on and
nonappealable by the parties.
 

 
6.
 
Miscellaneous.

 
6.1    Waiver.    Waiver by either party of any right or other matter may only
be made by an instrument in writing signed by the party to be charged thereby.
No failure to exercise and no delay on the part of either party in exercising
any right or power hereunder or granted by law will operate as a waiver thereof
and any single or partial exercise of any right, power or privilege shall not
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
6.2    Entire Agreement/Amendment.    With the exception of the Option Agreement
expressly referred to above in this Agreement, this Agreement together with the
Employee Confidentiality Agreement appended to this Agreement as Exhibit B,
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and the subject matter of the Employee Confidentiality
Agreement, and supersede any other prior or contemporaneous agreements or
understandings between the parties (written, oral or implied) relating to the
subject matter of this Agreement or the Employee Confidentiality Agreement. This
Agreement and the Employee Confidentiality Agreement may be amended at any time,
but only by a written instrument signed by both parties.
 
6.3    Construction and Definition.
 
    (a)    This Agreement is the result of arms’—length negotiations between the
parties hereto, and no provision hereof shall be construed against a party by
reason of the fact that such party or its legal counsel drafted said provision
or for any other reason. Wherever the term “including” may appear in this
Agreement, it shall mean “including but not limited to” and, unless the context
indicates clearly and unambiguously to the contrary, the terms “hereof,”
“herein,” “hereto” and “hereunder and terms of similar meaning, whenever used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular section or subsection of, or paragraph or clause contained in, this
Agreement.
 
    (b)    The term “Affiliate” when used with reference to CUI shall mean any
corporation, limited liability company, partnership or other entity with respect
to which CUI owns beneficially, either directly or indirectly through any other
entity, more than 50% of the outstanding voting power (a “subsidiary”), (ii) any
corporation, limited liability company, partnership or other entity that owns
beneficially, either directly or indirectly through any other entity, more than
50% of the outstanding voting power of CUI (a “parent”) and (iii) any
corporation, limited liability company, partnership or other entity more than
50% of the outstanding voting power of which is beneficially owned, either
directly or indirectly through any other entity, by a parent of CUI.
 
6.4    No Assignment.    No party may transfer or assign any of its rights or
obligations under this Agreement and any attempt to do so shall be null and
void; provided, however, that CUI shall be entitled, without the necessity of
having to obtain the consent of Executive, to assign this Agreement and delegate
its duties hereunder to any corporation or other entity that acquires a majority
or more of the outstanding common stock of CUI or all or substantially all of
the assets of CUI, whether by purchase, merger, consolidation or otherwise.
 
6.5    Binding on Successors.    Subject to Section 6.4 above, this Agreement
shall be binding on the parties and their respective heirs, legal
representatives and successors and assigns.
 
6.6    Headings.    Section, subsection and paragraph headings are for
convenience of reference only and shall not affect the meaning or have any
bearing on the interpretation of any provision of this Agreement.
 
6.7    Severability.    If any provision of this Agreement or of the Employee
Confidentiality Agreement is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions hereof or
thereof (as the case may be) shall not be affected or impaired in any way.



4



--------------------------------------------------------------------------------

 
6.8    Governing Law.    This Agreement is made in and shall be construed and
interpreted according to and enforced under the internal laws of the State of
California, excluding its choice of law rules and principles.
 
6.9    Arbitration.
.
    (a)    Arbitration.    Any dispute between the parties relating to this
Agreement or any agreements entered into pursuant hereto by the parties,
including any controversy or dispute regarding the enforceability or the
interpretation of any of the provisions hereof or thereof, or with respect to
any alleged or actual non-performance by a party of its obligations hereunder or
thereunder, shall be resolved exclusively by binding arbitration in accordance
with the rules of commercial arbitration of the American Arbitration
Association. Any arbitration proceeding shall be held exclusively in Orange
County, California and any service of process in or in connection with any such
proceeding shall be adequate if sent by certified or registered mail, postage
prepaid to the address of the other party last communicated in writing by such
other party to the party initiating such arbitration. The determination of the
arbitrator in any such proceeding shall be final and binding on and
non-appealable by the parties.
 
    (b)    Waiver of Jury Trial.    Each of the parties acknowledges that by
agreeing to resolve their disputes exclusive by arbitration, as provided in
Subsection 6.9(a) above, they are waiving any right they may otherwise have had
to have any such disputes or controversies resolved by means of a jury trial.
EACH PARTY DOES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE SUCH PARTY’S RIGHTS TO A
TRIAL BY JURY IN ANY SUCH PROCEEDING, AND IN ANY TRIAL OR OTHER PROCEEDING
BETWEEN THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT, AND EXPRESSLY AND
IRREVOCABLY AGREES THAT THE TRIER OF FACT IN ANY SUCH PROCEEDING OR TRIAL OR
OTHER PROCEEDING SHALL BE THE ARBITRATOR OR THE JUDGE.
 
    (c)    Exception for Equitable Relief.    Notwithstanding anything to the
contrary that may be contained in this Section 6.9, each party shall have the
right to petition and obtain from any court of competent jurisdiction any
equitable remedies, including immediate temporary, preliminary and permanent
injunctive relief, to halt a breach or prevent a threatened breach of this
Agreement or of the Employee Confidentiality Agreement or to obtain specific
performance of any of the obligations of the other party hereto or thereto, and
it is further expressly agreed by the parties that, in the event any action or
proceeding is brought in equity to obtain any such relief or remedies, no party
will urge, as a defense thereto, that there is an adequate remedy available at
law and no party seeking such relief shall be obligated to post a bond or other
security as a condition to the granting of same.
 
6.10    Authority.    CUI represents and warrants to Executive that it has the
requisite corporate power and authority, and Executive represents and warrants
to CUI that he has the legal capacity and right to enter into this Agreement and
the Employee Confidentiality Agreement and to perform its or his respective
obligations under this Agreement and the Employee Confidentiality Agreement and
that each of this Agreement and the Employee Confidentiality Agreement has been
duly executed by such party. Each of CUI and Executive further represents and
warrants that its or his (as the case may be) execution, delivery and
performance of this Agreement and the Employee Confidentiality Agreement does
not and will not conflict with or violate any contract, agreement or
understanding, written or oral, to which it or he is a party to which it or he
is subject or bound.
 
6.11    Counterparts.    This Agreement may be executed in any number of
counterparts, and each of such signed counterparts, including any photocopies or
facsimile copies thereof, shall be deemed to be an original, but all of such
counterparts shall constitute one and the same instrument.
 
(Signatures of parties follow on next page)



5



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and date first above written:
 
 
COLLECTORS UNIVERSE, INC.
 
By:
 
/s/    DAVID HALL        

--------------------------------------------------------------------------------

   
David Hall, President

 
/s/    MICHAEL HAYNES         

--------------------------------------------------------------------------------

Michael Haynes

 



6